Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 10/13/2020. The application contains Claims 1-20. Claims 1 - 20 are pending for examination. This action is Non FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



	
Claims 1-5, 9-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ethier et al. (Pub. No.: US 20130198628, Pub. Date: Aug. 1, 2013) in view of Tso et al. (Pub No.: US 20010054089 Al, Pub. Date: Dec. 20, 2001) in further view of Bruce et al. (Pub No.: US 20170011645 Al, Pub. Date: Jan. 05, 2006)
                              
With regards to independent Claim 1,
	Ethier teaches a system comprising: 
one or more processors; and memory storing instructions (see Ethier: Fig.1, [0036], illustrating memory system 112, a processor 113, an input/output interface 114, and a communications interface 115 ), that when executed are configured to cause the one or more processors to:
provide an editing indicator that indicates that the a page designer interface is active (see Ethier: Fig.4, [0040], illustrating the wizard panel generator 170 has “Guide Designer” text indicator at top right of wizard panel generator 170 to  indicate that the wizard panel generator page is an active editing or wizard creating mode in contrast to Fig. 3 where the created wizard page does not indicate the editing “Guide Designer” text at the page ” i.e. the wizard panel generator is considered as the page designer interface), wherein a page designer interface is configured to enable design of at least one element of a plurality of elements in a page in a service interface (see Ethier: Fig.3, [0039], “The wizard panel 135-1 contains a set of objects 125-N (element/s). The sets of objects 125-N on the wizard (service interface).”)
receive a selection of an element of the at least one element of the page to be edited (see Ethier : Fig.5, [ 0041], “The presentation of the of objects 125-N ( element/s) from the electronic form 120 ( page to be edited), along with the objects 125-N chosen to display within a wizard panel 135-1, facilitates the selection of objects 125-N to be added to or removed from the wizard panels 135-N showing and discussing various objects user can select to edit for the wizard”)
provide an editing field configured to receive first content that is to be presented automatically in a first guided tour including the first content when the page is accessed and […] (see Ethier : Fig.11, [0051], “the wizard generating process 140-2 automatically identifies the set of objects 125-N from the electronic form 120 without any input from the user 108.”)
receive an indication of a trigger that triggers a next step in the first guided tour after the first content associated with the element (see Ethier
provide a category to categorize subject matter of data associated with the first guided tour via the page designer interface during editing of the first guided tour (see Ethier: Fig. 11, [0050], “wizard generating process 140-2 identifies a hierarchical order 145 associated with the set of objects 125-N associated with the electronic form 120). See also Fig.4, [0040], describing that the wizard panels 135-N are grouped into sections related to different areas of the electronic form 120. The wizard panels 135-N are grouped in a hierarchical order 145, based on a sequence in which the wizard panels 135-N are presented to the user 108.”).
	Ethier teaches the limitations of Claim 1 as shown above. Ethier does not explicitly teach/disclose a system wherein:
an auto run mode is activated for the first guided tour in an auto-presentation menu 
define a first classification of user and a second classification of user from one or more classifications of users, wherein the first classification of user and the second classification of user are permitted to access the page, wherein the first guided tour is configured to be presented whenApplication No. 15/724,074Amendment, Interview Summary, andResponse to Office Action Mailed on November 14, 2019Page 4 the page is accessed by a first user associated with the first classification of user and to not be presented when the page is accessed by a second user associated with the second classification of user and wherein a second guided tour comprising second content different from the first content is configured to be presented when the second user accesses the page; and 
Store the first guided tour comprising the first content, wherein a user device associated with a subset of the one or more classifications of users is permitted to access the stored first guided tour.
	However, Tso teaches/disclosed a system wherein an auto run mode is activated for the guided tour in an auto-presentation menu (see Tso e.g., Fig.5, [0044], “the guided tour can be set up to be viewed automatically”) see also [0057] describing how the guided tour can be configured to run automatically).
	Because both Ethier and Tso are in the same/similar field of endeavor of generating and providing a guided tour designer or wizard generation tool for an electronic form or application, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Ethier to include an auto run mode is activated for the guided tour in an auto-presentation menu as taught by Tso. One would have been motivated to make such a combination to allow users to save time and effort so users do not have to progress the tour manually.
	Ethier in view of Tso teaches the limitations of Claim 1 as discussed above. Ethier and Tso does not teach explicitly teach/disclose the system wherein:
define a first classification of user and a second classification of user from one or more classifications of users, wherein the first classification of user and the second classification of user are permitted to access the page, wherein the first guided tour is configured to be presented whenApplication No. 15/724,074Amendment, Interview Summary, andResponse to Office Action Mailed on November 14, 2019Page 4 the page is accessed by a first user associated with the first classification of user and to not be presented when the page is accessed by a second user associated with the second classification of user and wherein a second guided tour comprising second content different from the first content is configured to be presented when the second user accesses the page; and 
store the first guided tour comprising the first content, wherein a user device associated with a subset of the one or more classifications of users is permitted to access the stored first guided tour.
However, Bruce teaches a system wherein:
define a first classification of user and a second classification of user from one or more classifications of users, (see Bruce: Fig.3, [0040]-[0041] “The user's role can be identified in step 310. The user's role can represent a parameter used by the instructional support symbiont to further refine the type of instructional support provided to the user, especially when the software application is designed to be used by various groups and/or levels of users.” and [0041] stating “ For example, a floor clerk may only need to understand how to use an inventory software application to check the availability of merchandise, whereas a manager would need to know forecasting and reporting functions.” i.e. the manager and the clerk are example of classification of users from one or more classification of users) wherein the first classification of user and the second classification of user are permitted to access the page, (see Bruce: Fig.3, [0043], “instructional data that corresponds to the software application and user's role can be obtained.”), wherein the first guided tour is configured to be presented whenApplication No. 15/724,074Amendment, Interview Summary, andResponse to Office Action Mailed on November 14, 2019Page 4 the page is accessed by a first user associated with the first classification of user and to not be presented when the page is accessed by a second user associated with the second classification of user (see Bruce: Fig.5, [0061], “the instructional response 555 (first guided tour) when the mouse pointer 575 is positioned (i.e., hovered) over the report button 570 of an inventory management application 520 can be to display a "Not required for your role" message for users 505 whose role 547 is "Clerk", and wherein a second guided tour comprising second content different from the first content is configured to be presented when the second user accesses the page [0041] stating “ For example, a floor clerk may only need to understand how to use an inventory software application to check the availability of merchandise, whereas a manager would need to know forecasting and reporting functions.” i.e. the manager and the clerk are example of classification of users from one or more classification of users). In other words Bruce teaches a system that control access to instructional tutorial or guided tour based on user roles and the system provides different instructional content for different user's that access the same software application. 
store the first guided tour comprising the first content, wherein a user device associated with a subset of the one or more classifications of users is permitted to access the stored first guided tour (see Bruce: Fig.5A, “[0067] The instructional responses 555, instructional data 550, and/or user profiles 546 can be housed in a data store 540 of an instructional server 535. The instructional server 535 can represent the hardware and/or software components required to communicate over the network 560 with the client device 510 and manage access to data store 540.”
	Because both Ethier in view of Tso and Bruce are in the same/similar field of endeavor providing instructions or guided tour of an application to different users, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ethier and Tso to include different classification of users with different roles that have access to software application based on the role and  Bruce. After modification of Ethier, the wizard panel generator that creates a wizard panel can incorporate different classification of users with different roles to access an application and a tailored instruction or tutorial based on their roles as taught by Bruce. One would have been motivated to make such a combination to provide efficient, dynamic, and customizable instructional support or tutorial to different groups of users.

Regarding Claim 2,
	Ethier - Tso - Bruce teaches all the limitations of Claim 1. Ethier - Tso - Bruce further teaches the system wherein the first content comprise text, image, video, or a combination thereof (see Ethier: [0042], “the wizard generating process identifies objects on the form, such as form fields, radio buttons, images, text, etc., and allows a wizard developer (e.g. a user creating a wizard) to create panels based on the objects in the electronic form without any additional coding required.”).

Regarding Claim 3,
	Ethier - Tso - Bruce teaches all the limitations of Claim 2. Ethier - Tso - Bruce further teaches the system wherein the text comprises textual instructions for interacting with the element during the first guided tour, the image comprises visual instructions for interacting with the element during the first guided tour, and the video comprises video instructions for interacting with the element during the guided tour (see Ethier: [0008] , “the wizard generating process identifies objects on a form, such as form fields, radio buttons, images, text, 

Regarding Claim 4,
	Ethier - Tso - Bruce teaches all the limitations of Claim 2. Ethier - Tso - Bruce further teaches the system wherein the that the instructions are configured to cause the one or more processors to receive the first content via the editing field (see Ethier: Fig. 3, [0052], “wizard generating process 140-2 presents a wizard panel 135-1 to a user 108 with form fields, radio buttons, check boxes, etc., in which the user 108 can enter input. The wizard panel 135-1 can also provide additional interactive assistance to the user 108 (such as links to help guides, interactive chat sessions) to assist the user 108 in entering input into the wizard panel 135-1.”) 

Regarding Claim 5,
	Ethier - Tso - Bruce teaches all the limitations of Claim 1. Ethier - Tso - Bruce further teaches the system wherein the instructions are configured to cause the one or more processors to cause a callout box (see Bruce: Fig.1, [0026], explaining Window 150 is a partially  including the editing field to be displayed upon determination that a first keyboard stroke has been received (see Bruce: Fig.5A, [0057], “the user 505 can interact with the application elements 570 using an interaction mechanism 575 supported by the client device 510 and software application 520. The interaction mechanism 575 can be graphically presented in the application GUI 565 and the actions which the user 505 performs with it can be coupled with one or more peripheral devices like a keyboard and/or mouse.”); and receive a selection of a next element of the plurality of elements upon determination that a second keyboard stroke has been receive (see Bruce: Fig.1, [0031], “the symbiont and instructional content Window 150 can have the capability to control interface functions (move the cursor, type text, etc.) in the application to show the user how to interact with the interface in accordance with the instructions, as needed.”)

 Regarding Claim 9,
	Ethier - Tso - Bruce teaches all the limitations of Claim 1. Ethier - Tso - Bruce further teaches the system wherein the instructions are configured to present a domain separation interface that enables the first guided tour to be specified as available for users from a first domain but unavailable to users of a second domain (see Ethier: Fig.5C, [0061], “a portal using a navigation portlet (guides tour) and a content viewer portlet (content of the guided tour), according to an illustrative embodiment of the present invention. These assets can be assigned to a user group (classification domains ) so that only users belonging to that user group, such as user 400 in FIG. 4, may have access to view these pages and portlets”… “A content 

Regarding Claim 10
	Ethier - Tso - Bruce teaches all the limitations of Claim 1. Ethier - Tso - Bruce further teaches the system wherein the instructions are configured to provide the editing field based at least in part on available space around the element (see Bruce: Fig.1, [0027], “Window 150 can move to be minimally intrusive to the actions being performed. In other words, instead of appearing in the top right corner of a desktop showing GUI 110, it can move to the bottom of the desktop whenever a user is interacting with the top right corner of the application. Hence, Window 150 can intentionally avoid blocking user actions. Additionally, the size, shape, transparency, font, shading, style, border width, and the like of Window 150 can be dynamically self-adjusted depending on application specifics”)

Regarding Claim 11,
	Ethier - Tso - Bruce teaches all the limitations of Claim 1. Ethier - Tso - Bruce further teaches the system wherein the instructions are configured to receive a selection of a subsequent element of the plurality of elements ( see Ethier: e.g. ,Fig.2,[ 0038] stating that input entered by a user 108 may be re-used on subsequent pages of the electronic form 120  ); and provide a subsequent editing field configured to receive subsequent content to be presented in the first guided tour after the first content has been presented and the trigger has occurred ( see Fig.2 , [0038] , When completed, the user 108 selects a button to advance to 

Regarding independent Claim 12,
	Claim 12 is directed to a method claim and the claim have similar/same technical features and claim limitations as Claim 1 and is rejected under the same rationale.

Regarding Claim 13,
	Ethier - Tso - Bruce teach all the limitations of Claim 1. Ethier - Tso - Bruce further teaches the system wherein the next step after displaying the content comprises displaying subsequent content, or ending the first guided tour (see Ethier:  Fig.2, [0038], When completed, the user 108 selects a button to advance to the next page in the electronic form 120. … input entered by a user 108 may be re-used on subsequent pages of the electronic form 120.”)

Regarding Claim 14,
	Ethier - Tso - Bruce teach all the limitations of Claim 1. Ethier - Tso - Bruce further teaches the system wherein the causing the content to auto play when the page is accessed comprises displaying the content after previous content in the first guided tour (see Tso: [0044] describing that “the guided tour can be set up to be viewed automatically without requiring the user to click on any button. The user is provided with a means to input the length of time for each page to be displayed, Ethier a constant time for all pages, or a different time .” i.e. the content can be setup to auto paly )

Regarding Claim 16,
	Ethier - Tso - Bruce teach all the limitations of Claim 12. Ethier - Tso - Bruce further teaches that the auto play menu that is configured to receive the flagging for the auto play option for the first guided tour (see Tso: [0051, stating that “instead of the guided tour advancing automatically based on a timer or based upon the length of an annotation, the person viewing the guided tour is presented with a frame or window containing navigation buttons.”)

Regarding Claim 17,
	Ethier - Tso - Bruce teach all the limitations of Claim 12. Ethier - Tso - Bruce further teaches that the auto play menu that is configured to receive an auto play order of a plurality of first guided tours associated with the page, wherein the plurality of guided tours comprises the first guided tour (see Tso
Claims 6 - 8, 15 and 18- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ethier - Tso and Bruce as applied to Claims 1-5, 9-14, and 16-17 as shown above and in further Kent ( Patent No.: US 8543900 B1, Pub. Date: Sept. 24, 2013)

Regarding Claim 6,
	Ethier - Tso - Bruce teach all the limitations of Claim 1. Ethier - Tso - Bruce does not teach/disclose the system wherein an analytics interface that provides analytics of previous invocations of the first guided tour. 
	However, Kent teaches an analytics interface that provides analytics of previous invocations of the first guided tour (see Kent: Fig. 2, Col. 1, Ln. 47-50, block 502, “user requests a report [i.e. previous invocation] regarding retention of website [i.e. first guided tour] visitors within the traffic pattern). 
	Because Ethier - Tso - Bruce and Kent addresses the same issue of monitoring and analyzing usage of a document or file or electronic page content/s, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Ethier - Tso - Bruce to include an analytics interface that provides analytics of previous invocations of the guided tour as taught by Kent. One would have been motivated to make such a combination to provide users with analytical information regarding the efficiency, usage, and usage traffic of the document or electronic form or the guided tour.

Regarding Claim 7, 
	Ethier - Tso - Bruce and Kent teach all the limitations of Claim 6. Ethier - Tso - Bruce and Kent further teaches that the analytics interface comprises information regarding a completion percentage of the previous invocations of the first guided tour or an indication of which tours have been completed by highest percentages (see Kent: Fig.7, Col. 6, Ln. 21-44, describing the percentage of users completing an order in a website i.e. the percentage of which users complete the guided tour information).

Regarding Claim 8,
	Ethier - Tso - Bruce and Kent teach all the limitations of Claim 6. Ethier - Tso - Bruce and Kent further teaches that the analytics interface comprises a number of users that have accessed the previous invocations of the guided tour or an average session duration of the previous invocations of the first guided tour (see Kent: Fig.7, Col.6, Ln.21-44, traffic pattern of nodes through a website … visitors who reached this node in the traffic pattern over a certain period of time (i.e. the number of users or visitors to a website (guided tour) is analyzed).

Regarding Claim 15, 
	Ethier - Tso - Bruce - teach all the limitations of Claim 12. Ethier - Tso - Bruce does not disclose/teach the method wherein: presenting an analytics interface that provides analytics of previous invocations of the guided tour, wherein the analytics comprise information regarding a completion percentage of the previous invocations of the guided tour, an indication of which tours have been completed by  highest percentages, a number of users that have accessed the 
	However, Kent teaches the method wherein presenting an analytics interface that provides analytics of previous invocations of the first guided tour(see Kent: Fig. 2, Col. 1, Ln. 47-50, block 502, stating that “a user requests a report [i.e. previous invocation] regarding retention of website [i.e. guided tour] visitors within the traffic pattern”), wherein the analytics comprise information regarding a completion percentage of the previous invocations of the guided tour, an indication of which tours have been completed by  highest percentages (see Kent: Fig.7, Col. 6, Ln. 21-44, describing the percentage of users completing an order in a website i.e. the percentage of which users complete the guided tour information), a number of users that have accessed the previous invocations of the guided tour, or an average session duration of the previous invocations of the guided tour (see Kent: Fig.7,Col.6, Ln.21-44, traffic pattern of nodes through a website …. visitors who reached this node in the traffic pattern over a certain period of time ( i.e. the number of users or visitors to a website ( guided tour )  is analyzed ).
	Because Ethier - Tso - Bruce and Kent addresses the same issue of monitoring and analyzing usage of a document or file or electronic page content/s, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Ethier - Tso - Bruce to include an analytics interface that provides analytics of previous invocations of the guided tour as taught by Kent. One would have been motivated to make such a combination to provide users with analytical 

Regarding independent Claim 18,
	Claim 18 is directed to a system claim and the claim have similar/same technical features and claim limitations as Claim 1 and Claim 12 and is rejected under the same rationale. 	As shown above, Ethier - Tso - Bruce and in further view of Kent teaches/discloses all the limitations of Claim 18 as shown above in Claim 1 and Claim 12 except the system wherein one or more processors; and memory storing instructions that, when executed, are configured to cause the one or more processors to present an analytics interface that provides analytics of previous invocations of the guided tour. 
	However, Kent teaches the system wherein presenting analytics interface that provides analytics of previous invocations of the first guided tour (see Kent: Fig.1, Col.2, Ln. 27-29, System 100 may also include an analytics server 104, which may performs analytics on the webpages provided by content sources).
	Because Ethier - Tso - Bruce and Kent addresses the same issue of monitoring and analyzing usage an electronic page content/s, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Ethier - Tso - Bruce to include an analytics interface that provides analytics of previous invocations of the guided tour as taught by Kent. One would have been motivated to make such a combination to provide users with analytical information regarding the efficiency, usage, and usage traffic of the document or electronic form or the guided tour.
Regarding Claim 19,
	Ethier - Tso - Bruce and Kent teaches all the limitations of claim 18. Ethier - Tso - Bruce and Kent further teaches the system configured to receive a domain definition configured to specify the first guided tour as accessible by users assigned to the first user role within a first domain but as unavailable to users assigned to the second user role within the first domain and as unavailable to users assigned to a second domain ( see Bruce: Fig.3, [0040]-[0041] “the instructional response 555 when the mouse pointer 575 is positioned (i.e., hovered) over the report button 570 of an inventory management application 520 can be to display a "Not required for your role" message for users 505 whose role 547 is "Clerk", as opposed to an explanation of use for users 505 having a role 547 of "Manager".”), wherein a notification is generated to notify a respective user assigned to the second domain or to notify a respective user assigned to the second user role within the first domain that a corresponding attempt to access the first guided tour is denied without restricting access to underlying content of the page (see Bruce: Fig.5A, [0061], “the instructional response 555 when the mouse pointer 575 is positioned (i.e., hovered) over the report button 570 of an inventory management application 520 can be to display a "Not required for your role" (notification) message for users 505 whose role 547 is "Clerk", as opposed to an explanation of use for users 505 having a role 547 of "Manager".”),

Regarding Claim 20, 
	Claim 20 is directed to a system claim and the claim have similar/same technical features and claim limitations as Claim 15 and is rejected under the same rationale. 
Response to Arguments
Applicant's arguments filed on 10/13/2020 have been fully considered and the argument has been admitted as persuasive and resulted in issuing second Non-final office action as disclosed above.
After considering the applicant argument, Examiner concedes that prior arts in records Ethier, Tso, and Huesken fail to teach or suggest different guided tours being provided to users having different classifications accessing a same page of content, as generally recited in independent claims 1 and 12. Further Ethier, Tso, and Huesken, and Kent fail to teach or suggest different guided tours being presented to user accounts assigned to different roles accessing a same page of content, as generally recited in independent claim 18. Huesken teaches accessing the same content with different permission levels--read, write, and owner (36). This is not the same as accessing different tours based on the user classification.
The examiner reopen the prosecution and replaced the prior art Huesken with Bruce (US 20170011645 Al), since Huesken did not teach or suggest “define a first classification of user and a second classification of user from one or more classifications of users, wherein the first classification of user and the second classification of user are permitted to access the page, wherein the first guided tour is configured to be presented when the page is accessed by a first user associated with the first classification of user and to not be presented when the page is accessed by a second user associated with the second classification of user and wherein a second guided tour comprising second content different from the first content is configured to be presented when the second user accesses the page”.
(Refer to the complete rejection above for further detail)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 7630965 B1
Erickson; Richard R
Wizard for use generating a services repository using a target services roadmap
US 20180321807 A1
Ward; Bruce
Systems and Methods for Tailored Content Provision
US 20080195946 A1
Peri-Glass
Online personal coach for software applications
US 20030058267 A1
Warren, Peter
Multi-level selectable help items
US 20110246880 A1
Horton; Anson M.
Interactive Application Assistance, such as for Web Applications


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003.  The examiner can normally be reached on M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Z.W.S./Examiner, Art Unit 2177                                                                                                                                                                                                        
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177